EXHIBIT 10.3
 
NOTE AMENDMENT No. 1
 
This NOTE AMENDMENT No. 1 (this “Amendment”) is entered into as of the Effective
Date (as defined below) by and among Global Telecom & Technology, Inc. (the
“Company”) and the holders (the “Holders”) of the Company’s 10% subordinated
notes due on December 31, 2013 that were issued on December 31, 2010 (the
“Notes”).
 
RECITALS
 
A.           On December 31, 2010 the Company issued $1,060,000.00 in aggregate
principal amount of the Notes to the Holders.
 
B.           The Notes state that the amount of Notes is limited to
$1,060,000.00 in aggregate principal amount.
 
C.           The Company would like to engage in a financing transaction that
would involve the issue up to $500,000.00 in aggregate principal amount of
additional promissory notes that would have identical terms to the Notes (other
than the issue date) (the “New Notes”), and, accordingly, the Company would like
to treat such New Notes as Notes for all purposes under the Notes.
 
D.           In recognition of the benefits that will accrue to the Company as a
result of the additional financing, and in recognition of the benefits that will
accrue to the Holders in their capacity as holders of Notes, the Company and the
Holders agree as follows:
 
AGREEMENT
 
1.   Amendment.  Effective as of the Effective Date, the Notes are hereby
amended by deleting the sentence immediately preceding Section 1 of the Notes in
its entirety and inserting the following in lieu thereof:
 
“This Note is one of a series of notes issued by the Company for up to an
aggregate principal amount of $1,560,000.00 pursuant to substantially the same
terms and conditions (collectively, the “2013 Notes”).
 
In connection with such amendment, it is the intent of the Company and the
Holders that the New Notes will be equivalent to the Notes in all respects,
except that the date of issue of the Notes will be earlier than the New Notes
and, as a result, the Notes will be entitled to payment of interest from the
date of original issue of the Notes while the New Notes will not be entitled to
any payment of interest with respect to the period prior to the date of issue of
the New Notes.
 
2.   Effective Date.  In order to become effective, this Amendment must be
approved by the Holders who hold a majority in principal amount of the Notes,
which approval will be evidenced by the execution and delivery of a copy of this
Amendment to the Company.  If this Amendment is approved by such Holders, the
Company will give all of the Holders notice that this Amendment has become
effective.
 
 
 

--------------------------------------------------------------------------------

 
3.   No Waiver.  Except as expressly stated in this Amendment, nothing in this
Amendment shall be deemed to constitute a waiver of compliance with, or other
modification of, any term or condition contained in the Notes.
 
4.   Counterparts.  This Amendment may be executed by the Company and the
Holders in any number of separate counterparts, each of which when so executed,
shall be deemed an original and all said counterparts when taken together shall
be deemed to constitute but one and the same instrument.
 
5.   Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the Company and the Holders and their successors and permitted
assigns.
 
6.   GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE.
 
7.   Attachment to Note.  Each Holder agrees to attach a copy of this Amendment
to his Note, and upon demand of the Company to deliver the original Note for
replacement and exchange for a new note reflecting the amendments set forth in
this Amendment and any prior amendments of such Note.
 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first written above.
 

 
The Company
 
 
GLOBAL TELECOM & TECHNOLOGY, INC.
     
By:
/s/ Eric A. Swank
 
Name:
Eric A. Swank
 
Title:
Chief Financial Officer
     
The Holders:
 
(in counterpart)
     
Name (please print):  Theodore B. Smith III
     
/s/ Theodore B. Smith
III                                                                           
 
Signature
     
Name (please print):  Howard E. Janzen
     
/s/ Howard E.
Janzen                                                                                     
 
Signature
     
Name (please print):  Universal Telecommunications, Inc.
     
/s/ H. Brian
Thompson                                                                      
 
Signature


 
2

--------------------------------------------------------------------------------

 
